Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         18-JUL-2019
                                                         03:03 PM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Petitioner,

                                 vs.

THE HONORABLE ROBERT D.S. KIM, Judge of the Circuit Court of the
       Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

JAMIE JASON; MALIA KAALANEO LAJALA; KRYSTLE LYNN FERREIRA; JORGE
                ALLEN PAGAN-TORRES, Respondents.


                        ORIGINAL PROCEEDING
                    (CASE NO. 3CPC-XX-XXXXXXX)

                 ORDER DENYING WITHOUT PREJUDICE
              AMENDED PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner State of Hawai#i’s

petition for writ of mandamus, filed on June 25, 2019, and the

amended petition for writ of mandamus, filed on June 27, 2019,

the submissions of the respondents and the respondent judge, the

respective supporting documents, and the record, it appears that,

subsequent to the filing of the petition for writ of mandamus in

this proceeding, the notice of appeal from the “Findings of Fact,

Conclusions of Law and Order Granting (Defendant Jamie Jason’s)

Motion to Suppress Statements and Evidence Filed February 5,
2019,” filed on June 18, 2019, in State v. Jamie Jason et al.,

Case No. 3CPC-XX-XXXXXXX, in the circuit court of the third

circuit, was filed in the Intermediate Court of Appeals in CAAP-

XX-XXXXXXX.   Accordingly, there appears to be an alternative

means to obtain the requested action as appropriate in CAAP-19-

0000462.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; a writ of mandamus is not intended to supersede the legal

discretionary authority of the lower courts or serve as a legal

remedy in lieu of normal appellate procedures).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied without prejudice to petitioner seeking

relief, as appropriate, in the appeal pending in CAAP-XX-XXXXXXX.

           DATED: Honolulu, Hawai#i, July 18, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2